MCDONALD, J.,
dissenting. In the absence of proof that the plaintiffs social security disability benefits are paid solely as a result of injuries attributable to the automobile accident, I do not believe that payments arising from such benefits should reduce the underin-sured motorist coverage. See footnote 1 of the majority opinion.
I also disagree that social security disability benefits are within the language of § 38a-334-6 (d) (2) of the Regulations of Connecticut State Agencies, which permits an insurer to reduce underinsured motorist coverage by amounts paid or payable “under any workers’ *196compensation or disability benefits law.” Social security disability insurance benefits are payable only to those individuals who pay for such coverage over a sufficient period of time, which is measured in units of quarter years. See 42 U.S.C. § 423 (c) (1) (1994); 20 C.F.R. § 404.130 et seq. Furthermore, 42 U.S.C. § 423 identifies such benefits as “disability insurance benefits.” Although mandated by law, such benefits are “insurance” benefits purchased by an individual, alike to contractual life, disability or medical insurance benefits. Cf. Haynes v. Yale New Haven Hospital, 243 Conn. 17, 21, 699 A.2d 964 (1997).
The majority’s decision to treat social security disability insurance benefits, for which the injured party pays a premium, no differently than workers’ compensation benefits conflicts with the basic intent of the underin-sured motorist statute. See General Statutes § 38a-336. This conclusion is supported by the insurance commissioner’s regulations, which allow a reduction in underin-sured motorist coverage for medical payments and basic reparation benefits paid or payable to the insured under the insured’s automobile policy. See Regs., Conn. State Agencies § 38a-334-6 (d) (3). There is no regulation otherwise allowing for a reduction in underinsured motorist coverage for other payable insurance benefits for which the injured party paid premiums.
Accordingly, I respectfully dissent.